Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
A) In view of the received amendments of the claims 7- 8, the outstanding claim rejections under 112(b) of the claims 7- 8 are moot and hence withdrawn. Furthermore, upon further consideration, in view of applicant’s remarks (2021/02/10, page 7), the outstanding “Double Patenting Rejections” are withdrawn.

B) Applicant's arguments filed 2021/02/10 have been fully considered but they are not persuasive. 
With respect to the independent claims 1 & 11, regarding outstanding 103 rejection, applicant argues that Jeghers does not teach “a timeseries identifier” (claim 1, line 5) as claimed therefore, the combination of Lawson and Jeghers would not result in the features recited in the embodiment of claim 1. 
Specifically, Applicant argues that:
“Examiner stated that the temporary key of Jeghers…Applicant respectfully disagrees with the Examiner's interpretation of Jeghers…
Jeghers discloses using a temporary key to identify the key holder and provide the key holder access to a service. In contrast, Applicant's specification discloses…
Time synchronization service 1314 can be configured to provide system manager 302 with the latest time in UTC format. When a device connects to time synchronization service 1314, time synchronization service 1314 may return the current UTC time in ISO 8901 format. In some embodiments, no access tokens are necessary to get the time from time synchronization service 1314.

Applicant's specification, ¶ [0202], emphasis added. Accordingly, an access token may be required to view desired information, and is therefore akin to the "temporary key" of Jeghers.
Furthermore, Applicant's specification discloses "[s]ystem manager 302 can get an alarm timeseries ID for the system/equipment and can obtain an access token from identity service 1310." Id., ,i [0282], emphasis added. Therefore, as disclosed in Applicant's specification, a timeseries ID (e.g., identifier) is not an access token ("a temporary key") as asserted by the Examiner
.…
Therefore, as disclosed in Applicant's specification, a timeseries ID (e.g., identifier) is not an access token ("a temporary key") as asserted by the Examiner…Applicant submits that one of ordinary skill in the art would not be motivated to combine Asenjo with Jeghers because such a combination would not result in the features recited in the embodiment of claim 1. Lawson was not cited for curing, and does not cure, the deficiencies of Jeghers” (Remarks, pages 8-9).

Examiner’s Response: Examiner respectfully disagrees with the Applicant’s above arguments and maintains that the temporary key/token [key 205, fig. 2, para. 0022] of the Jeghers (US 20070204156 A1) can still anticipate claimed “timeseries identifier” under BRI, see MPEP 12173.01.  In this case, Applicant’s specification does alarm timeseries ID” of para. 0282 as argued. 
 Examiner noted that applicant’s specification in para. 0208 states “In some embodiments, no access tokens are necessary to get the time from time synchronization service 1314”. However, the specification and the independent claims do not clarify that even the actually claimed invention also does not require access token due to specification’s using of the exemplary language (i.e., “in some”). Examiner acknowledges applicant’s reply admits that Jeghers’ “temporary key” can be akin to “access tokens”.

Therefore, the claimed “timeseries identifier” is not limited to argued “alarm timeseries ID” of the specification (¶¶ 0229, 0282]). If the claim element “timeseries identifier” is replaced as “alarm timeseries identifier”, the outstanding 103 rejection will be withdrawn.

Please note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, in the independent claims, under BRI, the disputed claim element “timeseries identifier” encompasses both 
In summary, applicant’s arguments are directed to the features not required by the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 “words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention…applicant may point out that the term has been given a special definition. Since there is a presumption that claim terms are given their plain meaning, and the use of special definitions is an exception, the applicant must point to where the specification as filed provides a clear and intentional use of a special definition for the claim term to be treated as having a special definition” (emphasis added).